Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group VII, shown in figs. 41-46, in the reply filed on 5/31/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-9,41-45, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud (US Pub No 2010/0044378).
With respect to claim 1, Giraud shows a container apparatus comprising: a body (20) having a base, a sidewall extending from the base, and a member (27), the body (20) defining an interior comprising a product space (22) configured for housing at least one product, the body (20) further having an opening leading to the interior, the member (27) being disposed opposite the base and extending from the sidewall away from the interior; and a lid (38) configured to be attached to the sidewall via a first hinge (50), the lid (38) comprising a cover portion (46) structured to cover the opening, a protrusion (51a) extending outwardly from the cover portion (46), and a component (44) connected to the cover portion (46), the lid (38) being structured to move between a FIRST postion (fully closed) corresponding to the cover portion (46) covering the opening, and a SECOND postion (fully open) wherein the cover portion (46) does not cover the opening, wherein, when the lid (38) is in the FIRST postion (fully closed), the protrusion (51a) engages the member (27) in order to maintain the lid (38) in the FIRST postion (fully closed), and wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  
With respect to claim 2, Giraud shows wherein the lid (38) further comprises a second hinge (62) for connecting the component (44) to the cover portion (46).  
With respect to claim 3, Giraud shows wherein the container apparatus is a unitary element made from a single piece of material (see drawings).
	With respect to claim 7, Giraud shows wherein the component (44) comprises a first portion (back portion of 44) and a second portion (front portion of 44,side with 42); wherein the first portion is connected to the cover portion (46); wherein, when the lid (38) is in the FIRST postion (fully closed), the second portion is disposed proximate the first hinge (50); and wherein, when the lid (38) is in the FIRST postion (fully closed), the second portion extends from the first portion away from the base. 
With respect to claim 8, Giraud shows wherein the first hinge (50) is disposed opposite the member (27); wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the second portion of the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  
With respect to claim 9, Giraud shows wherein the first portion (back of 44) is pivotably connected to the cover portion (46) by a second hinge (62).  
	With respect to claim 41, Giraud shows a body (20) having a base, a sidewall extending from the base, and a member (27), the body (20) defining an interior comprising a product space (22) configured for housing at least one product, the body (20) further having an opening (open top of body) leading to the interior, the member (27) being disposed opposite the base and extending from the sidewall away from the interior; and a lid (38) configured to be attached to the sidewall via a first hinge (50), the lid (38) comprising a cover portion (46) structured to cover the opening, a protrusion (51a) extending outwardly from the cover portion (46), and a component (44) connected to the cover portion (46), a second hinge (62) connecting the component (44) to the cover portion (46), the lid (38) being structured to move between a FIRST postion (fully closed) corresponding to the cover portion (46) covering the opening, and a SECOND postion (fully open) wherein the cover portion (46) does not cover the opening, the cover portion (46) having thru hole, wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the component (44) extends through the thru hole in order to move into engagement with the member (27). 
	With respect to claim 42, Giraud shows wherein, when the lid (38) is in the FIRST postion (fully closed), the protrusion (51a) engages the member (27) in order to maintain the lid (38) in the FIRST postion (fully closed), and wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  
With respect to claim 43, Giraud shows wherein the component (44) comprises a first portion (back of 44) and a second portion (front portion of 44, with element 42); wherein the first portion is connected to the cover portion (46); wherein, when the lid (38) is in the FIRST postion (fully closed), the second portion is disposed proximate the first hinge (50); and wherein, when the lid (38) is in the FIRST postion (fully closed), the second portion extends from the first portion away from the base.  
With respect to claim 44, Giraud shows wherein the first hinge (50) is disposed opposite the member (27); wherein, when the lid (38) moves from the FIRST postion (fully closed) toward the SECOND postion (fully open), the second portion of the component (44) moves into engagement with the member (27) in order to disengage the protrusion (51a) from the member (27).  
With respect to claim 45, Giraud shows wherein the first portion is pivotably connected to the cover portion (46) by a second hinge (62).   

Allowable Subject Matter

Claims 4-6,40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736